Citation Nr: 1701967	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES


1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

2.  Entitlement to service connection for a dental disability, to include chronic temporomandibular joint syndrome, for compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2004 to September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

When this case was previously before the Board in August 2012 it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The Board notes that the Veteran's claim for service connection for a dental disability on appeal is not considered a dental disability for purposes of outpatient dental care.  There is no indication that the Veteran was seeking outpatient dental treatment and a claim for outpatient dental treatment has not been considered by the Veterans Health Administration (VHA).  See 38 C.F.R. § 3.381 (2016).  Therefore, the issue is not before the Board.  If the Veteran is seeking service connection for a dental condition for purposes of outpatient dental care, he or his representative should so inform the RO, which should respond appropriately to any such claim.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.

Dental Disability

The Veteran asserted that he developed temporomandibular joint syndrome during service.  

An August 2006 service dental record indicated that the Veteran chipped two teeth when he was hit with a weapon as he was coming out of a vehicle.  A November 2006 service dental record suggested that the Veteran needed a night guard to treat his grinding and clenching symptoms.  

A January 2007 VA treatment record showed that the Veteran was given a night guard due to nighttime teeth grinding.  It was noted that the Veteran's upper anterior showed moderate wear.  

The Veteran was afforded a VA examination in February 2007.  The Veteran reported that he first noticed occasional jaw popping during service.  The Veteran denied pain or limited diet, but stated that he grinded his teeth at night, avoided chewing gum, and noticed that his jaw was tired after long chewing sessions.  The examiner stated that the Veteran's jaw popping could be a consequence of nighttime teeth grinding and the nighttime teeth grinding could have a stress component.  The Veteran was found to have good dentition and good masticatory strength.  The examiner found no serious temporomandibular joint syndrome function or motion limitation.  

The Veteran underwent another VA examination in January 2015.  The Veteran reported that he started grinding his teeth during service.  His current symptoms included teeth grinding and muscular soreness in the temporomandibular joint area.  He stated that his jaw no longer popped.  The examiner diagnosed temporomandibular joint disorders, unspecified.  The examiner opined that the disorder was less likely than not incurred in or caused by service.  In support of the opinion, the examiner stated that there was no evidence to link the Veteran's bruxism and/or temporomandibular dysfunction to any injury he had while in service.  The examiner also stated that there was no evidence of injury to the temporomandibular joint during service.  

At the outset, the Board notes that service connection for compensation or treatment purposes is available only for certain types of dental disorders.  See 38 C.F.R. §§ 3.381, 4.150 (2016).  Bruxism is involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth, usually during sleep, sometimes leading to occlusal trauma.  See Dorland's Illustrated Medical Dictionary, 257 (32 ed., 2012).  Bruxism is not a dental disability for which service connection can be granted, however, bruxism can create secondary dental disorders.  

The Board finds that the February 2007 and January 2015 VA examination reports inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2015 VA examiner indicated that the Veteran had a diagnosis of bruxism and unspecified temporomandibular joint disorders, but found that the disorders were not related service because there was no evidence of an injury to the temporomandibular joint during service.  It does not appear that the VA examiner considered the service dental record showing chipped teeth caused by a weapon or the record noting that the Veteran possibly needed a night guard due to teeth grinding.  It also does not appear that the VA examiner fully appreciated the Veteran's statements that his teeth grinding started in service and continued since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the February 2007 VA examiner suggested that the Veteran's jaw popping symptoms could be caused by teeth grinding, and that his teeth grinding could be related to stress.  The Board notes that the Veteran is service-connected for posttraumatic stress disorder.  The VA examiners failed to provide an opinion as to secondary service connection.  Therefore, the Board finds that a remand is required to afford the Veteran another VA examination.  


TDIU 

The Veteran asserted that he was unable to work due to his service-connected disabilities.  In a previous Board decision, it was determined that the Veteran's TDIU claim was part and parcel of an increased-rating claim that was previously on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The Veteran is currently service connected for PTSD, rated as 50 percent disabling; residual low back injury post compression fracture, rated as 20 percent disabling; left shoulder strain with residual arthritis, rated 20 percent disabiling; right lower extremity radiculopathy, and tinnitus, rated as 10 percent disabling each; and migraine headaches, rated as noncompensable.  The Veteran's combined service-connected disability rating was 30 percent from September 24, 2006, 40 percent from June 19, 2009, and 70 percent from September 28, 2012.  

The evidence of record indicated that the Veteran worked in various jobs, to include as a noncommercial driver, flagman, foreman, correctional officer, security guard, heavy equipment construction operator, wrangler, order filler, and asphalt foreman. Evidence also indicated that the Veteran considered or attempted to obtain additional education or training to become a gunsmith, welder, and pilot.  

Service personnel records include documents from the Veteran's physical evaluation board proceedings.  It was noted that the Veteran's military occupational specialty was a construction equipment operator and that he was medically evacuated from Iraq in 2006 due to back pain.  It was determined that the Veteran was unable to perform his military duties due to his back disability.  His military duties required him to lift, carry, and operate equipment weighing in excess of 80 pounds, operate a vehicle to smooth out the roadway, and fill and lift sand bags.  It was also determined that his prognosis for civilian employment was good if the Veteran obtained the necessary education and training to qualify for sedentary employment.  

The Veteran's was afforded a VA examination in February 2007.  The examiner determined that his left shoulder and back disabilities had significant effects on his occupation, such as problems with lifting, carrying, and reaching.  The Veteran's migraine headache disability caused no significant effects on his occupation.   

In April 2007, the Veteran stated that he left his last job in construction because of his back disability.  He stated that he was unable to work in construction.  

The June 2009 VA examiner found that the Veteran's low back disability and residual right lower extremity disability had significant effects on his employment.  It was noted that the Veteran's occupation as a flagman required him to stand 10-15 hours a day and that his low back disability was aggravated by standing.

In a June 2010 statement, the Veteran expressed interest in obtaining a commercial helicopter pilot's license.  He stated that his VA vocational rehabilitation counselor informed him that he was not suitable for such training because of the physical requirements of the job.  The Veteran asserted that he was able to fulfill the physical demands of a commercial helicopter pilot.  

At a July 2013 VA examination, the Veteran reported that his tinnitus impacted his ability to hear his coworkers. 

The Veteran underwent a VA examination in September 2013.  The examiner found that the Veteran's symptoms reflected moderate symptoms of PTSD related anxiety and difficulty getting along with coworkers.  The examiner also found occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran graduated high school with poor grades.  The Veteran reported that he was currently employed as an asphalt foreman for two years.  He reported that he worked at other jobs, but stopped working because the position was seasonal or because of conflict with coworkers.  He stated that he was planning to stop working due to his back injury.  The Veteran reported that he wanted to attend school to become a gunsmith.  

In his April 2014 TDIU application, the Veteran stated that he last worked fulltime in October 2012.  He indicated that he worked as a correctional officer from August 2010 to December 2010, a labor operator from May 2009 to October 2009, a labor wrangler from April 2008 to August 2008, a labor filler, and a labor foreman.  

September 2014 statements from the Veteran's previous employer, the State of Nevada, indicated that he worked from November 2007 to December 2007, May 2009 to October 2009 as a highway construction aide, and from August 2010 to December 2010.  

A February 2015 VA examination report continued to show that his left shoulder and back disabilities impacted his employment.  The left shoulder disability caused increased pain, decreased ability to lift heavy objects, difficulty performing weight bearing activities and problems with overhead reaching.  With respect to the back disability the examiner found that the Veteran was limited in performing physical and sedentary labor.  His low back disability with associated radiculopathy and would impose work restriction in fields of labor requiring light and heavy manual labor and would restrict the Veteran's ability to lift, pull, or carry light and heavy loads for prolonged and short periods of time.  Such disabilities would also impose work restrictions with sedentary jobs by affecting his reliability, productivity, ability to concentrate and follow instruction, and ability to interact with coworkers and supervisors.

The Veteran was afforded a VA examination in February 2015.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he started welding school two weeks ago and denied any significant scholastic problems.  He stated he was laid off in November 2014 from a construction company that specialized in asphalt projects, and he had been working this job for two to three years.  He stated he was promoted to foreman 6 weeks after he began this job.  He denied he had any significant attendance, performance, or social problems on this last job, and his job performance was only occasionally impacted by his PTSD symptoms.  

A January 2016 statement from the Veteran's previous employer indicated that he worked as an asphalt laborer from April 2013 to October 2014, but was laid off at the end of the season.  The company closed, so the Veteran was not rehired.  

A November 2016 VA examination continued to show his migraine headache disability did not impact his ability to work.  The Veteran was currently employed as an asphalt foreman, but was planning to quit in two weeks due to the physical demands of the job.  He reported difficulty lifting, bending, sitting on a seal machine, and standing.  The examiner found that the Veteran was able to do sedentary labor as long as he was able to get up and stretch.  The examiner also found that his left shoulder disability would not impact his ability to do sedentary labor. 

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As noted above, the Veteran's low back, right lower extremity, and left shoulder disability impacted physical and sedentary employment.  However, the most recent VA examination report indicated that he was presently employed as an asphalt foreman.  The record further indicated that the Veteran was interested in or attempted to obtain additional training in welding, gunsmithing, or aviation.  Follow-up information regarding completion of such training information as well as his most recent employment is not included in the evidence of record.  Accordingly a remand is required to obtain another VA examination and to obtain an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

Accordingly, the case is REMANDED for the following action:

1. Provide and request the Veteran to complete and return an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Then, obtain a medical opinion from the Oral and Maxillofacial Surgeon who performed the January 2015 VA examination.  If this Surgeon is not available, then obtain an opinion from another physician specializing in oral and maxillofacial surgery.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Following a review of the relevant records and lay statements, the examiner should identify all dental disorders that have been present during the period of the claim, to include temporomandibular joint syndrome and bruxism, as well as any dental disorder caused or aggravated by bruxism.  With respect to each dental disorder, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

(a) was incurred in, was caused by, or is otherwise etiologically related to his military service; 

(b) was caused by his service-connected PTSD; 

(c) was permanently worsened by his service-connected PTSD.  

The examiner is directed to specifically address (1) the August 2006 service dental record showing chipped teeth due to being hit by a weapon; (2) the November 2006 service dental record showing that a night guard was suggested due to teeth grinding; (3) the Veteran's statements that his teeth grinding started during service and continued since; and (4) the February 2007 VA examiner's statement that his teeth grinding could be stress related.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  When all indicated record development has been completed, afford the Veteran a VA examination by a physician with sufficient expertise to determine the impact of all service-connected disabilities on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on a review of the Veteran's pertinent history, lay statements, and the examination results, the examiner should comment as to whether it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities are sufficient by themselves, to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  In this regard, the appropriate examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities, such as impairments in walking, sitting, lifting, standing, social interaction, memory and concentration.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655.

6.  Readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




